Per Curiam:

Only questions of evidence and familiar principles of law are involved in this appeal.
The second and thirteenth findings of fact are contrary to the evidence only as they seem to say that no examination whatever by manipulation was made. The evidence is conclusive that the plaintiff’s femur was broken and that the fracture would have been discovered by manipulation with any degree of care and skill. Evidently such an examination only was intended to be negatived.
There was evidence that manipulation was dangerous practice: in the plaintiff’s case because of her age, and that the measurement of her limbs was really no' measurement because only the' toes of her feet were placed together.
The nineteenth, twentieth and twenty-first findings are not: inconsistent. The defendant did make what was called an examination. An examination worthy of the name would have: disclosed the fracture, but the defendant found none.
The judgment is affirmed.